By the Court:
1. As to the lumber to be delivered on demand, it was the duty of the defendant, when called on, to designate the place at which he would deliver the lumber, and to deliver it to the plaintiff; it does not appear that lumber, to answer the note, was offered at defendant’s mill; the offer at Shepardson’s mill was no tender ; if did not place any lumber, unconditionally, at the disposal of the plaintiff.
2. The defendant could not fulfil the contract relative to the shingles, without performing some act which would designate the particular shingles set apart for the satisfaction of the plaintiff’s demand ; merely having them on hand would not be sufficient.
New trial not granted.